GIERKE, Judge,
with whom CRAWFORD, Judge joins (dissenting):
In my view, the majority reads the record selectively and stretches the evidence to reach an unwarranted result. Therefore, I dissent.
Regarding Issue I, I agree that it was error for the military judge to exclude the testimony of Chaplain McGerrity on the basis of his qualifications. I disagree with the majority’s conclusion that the error, either alone or in combination with other errors, was sufficiently prejudicial to warrant reversal. While Chaplain McGerrity was offered to show that the victim was depressed and suffering from post-traumatic stress syndrome, there is no evidence and nothing in the defense proffer to show that her condition affected her ability to recall events accurately or to testify truthfully. Defense counsel stated, “If the court has enough information as to what the post-stress syndrome is and the symptoms for it and then they are shown the symptoms in this ease, certainly the court can draw their own conclusion as to what weight to give it in terms of how it impacts on the guilt or innocence of Sergeant Doliente.” Missing from this proffer is any bridge between the victim’s mental or emotional condition and her credibility. Even after the military judge threw the defense a lifeline by asking if they wanted the members to infer that post-traumatic stress syndrome “would impact on the credibility or believability of the witness’ testimony,” defense counsel added nothing to his proffer.
The majority attempts to amplify the importance of Chaplain McGerity’s testimony by asserting that “it is clearly implied in the record that [Chaplain McGerity] would also have testified that this particular mental state may be caused by traumas other than sexual assault and that such a possibility existed in this case.” 45 MJ at 238. There is nothing in the record to support that assertion. In his first reference to post-traumatic stress syndrome, Chaplain McGerity was describing his clinical experience and qualifications. He made no mention of the victim at that point in his testimony. In the second record reference cited in the majority opinion, Chaplain McGerity merely diagnosed the victim as suffering from “manic depression.” It is speculation to assert that Chaplain McGerity would have testified about possible causes of the victim’s manic depression.
In my view, even if Chaplain McGerrity would have testified in accordance with the defense proffer, his testimony would have had minimal probative value. See Mil.R.Evid. 403, Manual for Courts-Martial, United States (1995 ed.). Any error in excluding this testimony was harmless when considered in the context of all the evidence in the case. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).
I disagree with the resolution of Issue II on two grounds. First, I disagree with the standard of review. In my view, appellant’s motion in limine regarding the prospective testimony of Dr. Revis was not sufficient to *244avoid waiver if Dr. Revis’ testimony exceeded the hounds of the military judge’s preliminary ruling. See United States v. Munoz, 32 MJ 359, 364-65 (CMA 1991). Because appellant did not make a timely objection, we should review only for plain error. See United States v. Toro, 37 MJ 313, 316 (CMA 1993); Mil.R.Evid. 103(d). Second, I think the opinion' mischaracterizes the testimony. Dr. Revis testified that he saw no evidence that the victim was manipulative based on her answers during a diagnostic test. All that Dr. Revis was saying is that his diagnosis was valid because his test results were accurate. That is a long way from testifying that she was not lying in court.
Although I find nothing improper in Dr. Revis’ testimony, trial counsel overstated his ease when he argued that Dr. Revis found no evidence “that would indicate that [the victim] got up on the stand and deliberately, maliciously, vindictively manipulated this court panel in any way, shape, form or fashion.” While this argument misstated the evidence and was improper, defense counsel did not see fit to object and appellate defense counsel did not see fit to raise the issue before us or the court below. Trial defense counsel’s failure to object was consistent with his view of the case, as reflected in his comment to the military judge about Dr. Revis’ testimony: “Well, if he didn’t believe [the victim], I think an idiot could figure out he wouldn’t be up here talking like he is today____ You know, I don’t think the court’s all that dumb.” In my view, trial counsel’s argument does not rise to the level of plain error. Accordingly, I would hold that any error in trial counsel’s argument was waived.
Regarding Issue III, there was no error, in my view. Dr. Revis used the word “profile” when he responded to trial counsel’s question, ‘Who commits sexual abuse?” His answer was, “it can be anybody.” In other words, he testified that there is no profile of a typical abuser. The thrust of his testimony was that appearances can be deceiving, and that an abuser can be someone who “from all appearances, appears to be upstanding, law-abiding, church-going, participates in community activities, works hard, maybe even more so that the average person.” In my view, this testimony is a far cry from the type of profile evidence condemned by this Court. See United States v. Banks, 36 MJ 150, 162 (CMA 1992) (military judge erred by permitting trial counsel to present evidence that appellant fit “profile” of child molester).
The members had before them ample evidence of the victim’s hatred of appellant, her motive to lie, and her previous inconsistent statements. Nevertheless, they chose to believe the victim’s accusations instead of appellant’s bizarre statement to Office of Special Investigations that he sometimes awakens his 13-year-old step-daughter by lying on the bed with her, and hugs and kisses her, and sometimes “goes on top of her to wake her up.” In my view, this implausible excuse was a significant factor in the court members’ decision to believe the victim beyond a reasonable doubt.
I am satisfied that appellant received a fair trial. I would affirm the decision of the court below.